—Order unanimously affirmed without costs. Memorandum: The record does not support plaintiff’s contention that a former Special Term Judge had issued an order directing defendant to comply with plaintiff’s discovery demands. The affidavit of that Judge’s former law clerk does not establish that the Judge had made a final decision that was binding on the successor IAS Judge (see, Martin v City of Cohoes, 37 NY2d 162, 165; George W. Collins, Inc. v OlskerMcClain Indus., 22 AD2d 485, 488-489). Furthermore, we find no special circumstances warranting further discovery some *8432 Vi years after filing of the note of issue and statement of readiness (see, Joseph v City of Buffalo, 187 AD2d 946, 947, lv granted 82 NY2d 703). (Appeal from Order of Supreme Court, Erie County, Wolf, Jr., J. — Protective Order.) Present — Callahan, J. P., Pine, Lawton, Boomer and Davis, JJ.